Exhibit 10.8

 

 

 

 

EMPLOYMENT AGREEMENT

 

This Agreement, made the 19th of December, 2007, is effective as of January 1,
2008, by and between Coventry Health Care, Inc., a Delaware corporation (the
“Company”), and Thomas C. Zielinski (the “Executive”).

 

WHEREAS, the Company employs the Executive as its Executive Vice President,
General Counsel, pursuant to an Employment Agreement dated August 4, 2004, and
the parties desire to amend the terms of such employment as set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Employment Agreement (“Agreement”), the parties hereby agree as follows:

 

 

1.

TERM AND DUTIES

 

1.1 The term of this Agreement will commence as of January 1, 2008 shall
continue through December 31, 2010 (the “Initial Term”), and will continue on a
year-to-year basis thereafter (the “Renewal Term”), until the Executive’s
employment terminates as outlined in Section 4 herein.

 

1.2 Executive shall serve as Executive Vice President, General Counsel, shall
report to the Chief Executive Officer and shall be responsible for broad
executive responsibilities in the general management area, including, but not
limited to, the establishment and implementation of policies and directives,
formulation of company goals and objectives, effective management of employees,
and such other powers and duties normally associated with such position or as
may be delegated or assigned to the Executive by the Company's Chief Executive
Officer. Executive’s principal office will be in the Coventry Health Care
Plymouth Meeting Office in Plymouth Meeting, PA, but executive agrees to travel
to the Corporate office in Bethesda, MD, on an as needed basis, to be determined
by the Chief Executive Officer. During the Initial or Renewal Term of the
Agreement, the Executive shall also serve without additional compensation in
such other offices of the Company or its subsidiaries or affiliates to which he
may be elected or appointed.

 

 

2.

COMPENSATION AND BENEFITS

 

2.1 The Company shall pay the Executive a base salary (“Base Salary”) of not
less than Four Hundred Seventy-Five Thousand Dollars ($475,000) per annum,
subject to applicable withholdings. The Base Salary shall be payable according
to the customary payroll practices of the Company. The Base Salary shall be
reviewed annually and shall be subject to increase by the Board of Directors (or
the Compensation and Benefits Committee of the Board (“Committee”)) from time to
time.

 

2.2 The Executive shall be eligible for an annual bonus (“Bonus”) in accordance
with the Company’s Performance Based 162(m) Plan.

 

2.3 The terms and conditions of all stock options and restricted share awards
previously granted to Executive shall remain in full force and effect.



 

2.4      The Executive will be entitled to participate in all employee benefit
plans or programs and receive all benefits and perquisites to which any salaried
employee is eligible under any existing or future plan or program for salaried
employees, including, without limitation, all plans developed for executive
officers of the Company. These plans or programs may include group health care,
dental care, vision care, life or other insurance, tax qualified retirement,
savings, thrift and profit sharing plans, sick leave plans, travel or accident
insurance, disability insurance, and contingent compensation plans, including
capital accumulation programs, deferred compensation plans, restricted stock
programs, stock purchase programs and stock option plans. Nothing in this
Agreement will preclude the Company from amending or terminating any of the
plans or programs applicable to salaried employees or executive officers.

 

 

2.5

The Executive will be entitled to four (4) weeks of annual paid vacation.

 

2.6 The Company will reimburse the Executive for all reasonable travel and other
expenses incurred by the Executive in connection with the performance of his
duties upon proper documentation in accordance with Company policies. In
addition, Executive shall be entitled to a discretionary monthly car allowance,
payable on a grossed-up basis.

 

 

3.

DEATH AND DISABILITY COMPENSATION

 

3.1 In the event of the Executive’s death during the Initial or Renewal Term,
the Agreement terminates and all payments under the Agreement shall cease as of
the date of death, except for the following benefits to be paid to the
Executive's beneficiaries:

 

(a)       any earned but unpaid base salary and a lump sum payment equal to the
average annual bonus compensation of the two (2) calendar years immediately
preceding the death of Executive;

 

(b)       for twenty-four (24) months following the date of the Executive's
death, the Company shall pay the cost of medical, dental, and vision insurance
premiums for family members covered by Executive as of the Executive's death,
subject to formal election by the eligible family members; and

 

(c)       the Executive's designated beneficiary will be entitled to receive the
proceeds of any life or other insurance or other death benefit programs provided
or referred to in this Employment Agreement.

 

In addition, all stock options and restricted stock granted to Executive will
vest in full.

 

3.2 Notwithstanding the short-term disability of the Executive, the Company will
continue to pay the Executive pursuant to Section 2 hereof during the Initial or
Renewal Term, unless the Executive's employment is earlier terminated in
accordance with this Agreement. In the event the Executive becomes disabled (as
defined by the Company’s long-term disability plan), the

 

2



Executive’s employment will be terminated and the Company will pay the Executive
amounts equal to the following:

 

(a)       his regular installments of Base Salary, as of the time of
termination, for a period not to exceed the commencement of payments under any
Company provided long-term disability plan; and

 

(b)       a lump sum payment equal to the average annual bonus compensation of
the two (2) calendar years immediately preceding the year of termination due to
disability; and

 

(c)        for twenty-four (24) months following the date of the Executive's
termination due to disability, the Company shall pay for the cost of the
Executive's medical, dental, and vision insurance premiums as in effect at the
date of the Executive's termination, subject to a formal election by the
Executive; and

 

(d)       if the Executive is receiving disability benefits under the Company’s
qualified long-term disability program, the Executive will receive an additional
monthly payment equal to 60% of the Executive’s pre-disability earnings (as
defined by the qualified long-term disability plan) less any monthly benefit
paid under the qualified long-term disability program. Such payments shall
continue to cessation of payments under the Company's qualified long-term
disability program.

 

In addition, all stock options and restricted stock awards granted to Executive
will vest in full.

 

3.3 During the period the Executive is receiving payments following his
disability and as long as he is physically and mentally able to do so, the
Executive will furnish information and assistance to the Company and from time
to time will make himself available to the Company to undertake assignments
consistent with his position or prior position with the Company and his physical
and mental health.

 

3.4 For purposes of this Agreement, the term “disabled” or “disability” will
have the same meaning as is attributed to such term, or any substantially
similar term, in the Company's long-term disability income plan as in effect
from time to time. The Company's group long-term disability policy in existence
at the time of disability shall be considered to be a part of this Agreement.

 

 

4.

TERMINATION OF EMPLOYMENT

 

4.1 The Company may terminate this Agreement with or without cause at any time
during the term of this Agreement with ninety (90) days prior written notice
(“the Notice”). However, except in the case of the two (2) year period following
a Change in Control (as hereinafter defined), if the Executive suffers a
Termination Without Cause (hereinafter defined) or a Constructive Termination
(as hereinafter defined), the Company will continue to pay the Executive the
following:

 

 

(a)

for a period of twelve (12) months after Termination Without Cause or

Constructive Termination, a monthly amount equal to 1/12th’s of the sum of the
Executive's:

 

3



 

(i) Base Salary as in effect at the time of the termination, and

(ii) The average Bonus of the two (2) calendar years immediately preceding the
year of termination; and

 

 

(b)

for twelve (12) months following such Termination Without Cause or

Constructive Termination, the Company shall pay the cost of the Executive's
medical, dental, and vision insurance premiums in effect at the date of
termination, subject to a formal election by the Executive.

 

In addition, the Executive will receive twelve (12) months additional vesting
credit for all stock options and restricted stock awards.

 

4.2 If the Executive suffers a Termination Without Cause or Constructive
Termination within two (2) years following a Change in Control, the Company will
pay to the Executive the following:

 

 

(a)

in a lump sum upon such termination an amount equal to 200% of the sum of the

Executive's:

 

(i) Base Salary as in effect at the time of the termination, and

(ii) The average Bonus for the two (2) calendar years immediately preceding the
year of termination. and

 

 

(b)

for twenty-four (24) months following such Termination Without Cause or

Constructive Termination following a Change of Control, the Company shall
reimburse the Executive for the cost of the Executive's medical, dental, vision
insurance premiums as in effect at the date of termination.

 

In addition, all equity granted to the Executive, including but not limited to;
restricted stock, stock options and performance based stock, shall vest in full,
upon a Change of Control.

 

4.3 Executive may terminate his employment hereunder at any time during the term
of this Agreement with ninety (90) days prior written (the “Notice”). If the
Executive suffers a Termination with Cause or the Executive terminates his
employment with the Company not due to a Constructive Termination, death or
disability (as defined in Section 3.4) (a “Voluntary Termination”), then the
Company will not be obligated to pay the Executive any amounts of compensation
or benefits following the date of termination, except earned but unpaid Base
Salary through the date of termination, which will be paid in a lump sum. The
exercisability of stock options granted to the Executive shall be governed by
any applicable stock option agreements and plans.

 

4.4 For purposes of this Employment Agreement, the following terms have the
following meanings:

 

4



 

(a)

A “Change in Control” shall occur if at any time, substantially all of the
assets of

the Company are sold or transferred by sale, merger or otherwise, to an entity
which is not a direct or indirect subsidiary of the Company, or if any “person”
(as such term is used in Sections 13(d) or 14 (d) of the Securities Exchange Act
of 1934, as amended) is or becomes the beneficial owner, directly or indirectly,
of securities of the Company representing 35% or more of the combined voting
power of the then existing outstanding securities of the Company.

 

(b)       “Constructive Termination” means termination by the Executive which
follows (1) a reassignment of duties, responsibilities, title, or reporting
relationships that are not at least the equivalent of his then current position
as set forth in Section 1.2, or a material reduction in the compensation and
benefits provided herein, (2) the intentional or material breach by the Company
of this Agreement, or (3) a reassignment, after a Change of Control, to a
geographic location more than fifty (50) miles from the Executive’s primary work
location. The Executive shall have a period of ninety (90) days after the
occurrence of a condition defined in 4.4(b)(1) to (3) herein to notify the
Company in writing that such condition constitutes grounds for a Constructive
Termination, after which the Company shall have thirty (30) days to cure the
condition. If the Company fails to cure within this thirty (30) day period, the
Executive’s subsequent voluntary resignation within ninety (90) days following
the occurrence of the underlying condition shall constitute a Constructive
Termination. Executive’s failure to resign within the ninety (90) day period
shall be deemed to be an irrevocable waiver of the right to assert Constructive
Discharge for such condition.

 

(c)       “Termination With Cause” means termination by the Company, acting in
good faith, by written notice to the Executive specifying the event relied upon
for such termination, due to; (i) the Executive's indictment or conviction of a
felony, (ii) the Executive's intentional perpetration of a fraud, theft,
embezzlement or other acts of dishonesty, or (iii) the Executive's intentional
breach of a trust or fiduciary duty which materially adversely affects the
Company or its shareholders.

 

(d)       “Termination Without Cause” means termination by the Company other
than due to the Executive's death or disability or Termination With Cause.

 

5.      EXCISE TAX

 

5.1 In the event any payment that is either received by the Executive or paid by
the Company on his behalf, or any other benefit provided to Executive pursuant
to the terms of any arrangement or agreement with the Company or any other
person whose payments or benefits are treated as contingent on a change of
ownership or control of the Company (or in the ownership of a substantial
portion of the assets of the Company) or any person affiliated with the Company
or such person (but only if such payment or other benefit is in connection with
the Executive’s employment by the Company) (collectively the “Payment”), is
subject to the excise tax imposed by Section 4999 of the Code or any interest or
penalties are incurred by Executive with respect to such excise tax (such excise
tax, together with any such interest and penalties, hereinafter collectively
referred to as the “Excise Tax”), Executive shall be entitled to receive an
additional payment (a “Gross-Up Payment”) in an amount such that after payment
by Executive of all taxes (including any interest or

 

5



penalties imposed with respect to such taxes), including, without limitation,
any income taxes (and any interest and penalties imposed with respect thereto)
and the Excise Tax imposed upon the Gross-Up Payment, Executive retains an
amount of the Gross-Up Payment equal to the Excise Tax imposed upon the
Payments. Notwithstanding the foregoing provisions of this Section 5 if it shall
be determined that Executive is entitled to a Gross-Up Payment, but that the
Payment does not exceed the lesser of A) 110% of the greatest amount that could
be paid to Participant without giving rise to any Excise Tax (the “Safe Harbor
Amount”) or B) $50,000, then no Gross-Up Payment shall be made to Executive and
the amounts payable under this Plan shall be reduced so that the Payment, in the
aggregate, is reduced to the Safe Harbor Amount.

 

5.2 All determinations required to be made under this Section 5 including
whether and when a Gross-Up Payment is required and the amount of such Gross-Up
Payment and the assumptions to be utilized in arriving at such determination,
shall be made by a nationally recognized accounting firm selected by the Company
(the “Accounting Firm”) which shall provide detailed supporting calculations
both to the Company and the Executive within ten (10) business days of the
receipt of notice from Executive that there has been a Payment, or such earlier
time as is requested by the Company; provided that for purposes of determining
the amount of any Gross-Up Payment, the Executive shall be deemed to pay federal
income tax at the highest marginal rates applicable to individuals in the
calendar year in which any such Gross-Up Payment is to be made and deemed to pay
state and local income taxes at the highest effective rates applicable to
individuals in the state or locality in which the Executive incurs income taxes
in the calendar year in which any such Gross-Up Payment is to be made, net of
the maximum reduction in federal income taxes that can be obtained from
deduction of such state and local taxes, taking into account limitations
applicable to individuals subject to federal income tax at the highest marginal
rates. All fees and expenses of the Accounting Firm shall be borne solely by the
Company. Any Gross-Up Payment, as determined pursuant to this Section 5, shall
be paid by the Company to the Executive (or to the appropriate taxing authority
on the Executive’s behalf) within thirty (30) days following the date upon which
the Executive provides written documentation that the related excise taxes have
been remitted to the appropriate taxing authority (with the determination of the
date of such payment made by the Company at its sole discretion); provided, that
the Gross-Up Payment shall be paid no later than the end of the Executive’s
taxable year next following the Executive’s taxable year in which the related
excise taxes are remitted to the appropriate taxing authority (the “Required
Gross-Up Payment Date”). If the Accounting Firm determines that no Excise Tax is
payable by the Executive, it shall so indicate to the Executive in writing. Any
determination by the Accounting Firm shall be binding upon the Company and the
Executive. As a result of the uncertainty in the application of Section 4999 of
the Code, it is possible that the amount of the Gross-Up Payment determined by
the Accounting Firm to be due to (or on behalf of) the Executive was lower than
the amount actually due (“Underpayment”). In the event that the Company exhausts
its remedies pursuant to Section 5.3 and the Executive thereafter is required to
make a payment of any Excise Tax, the Accounting Firm shall determine the amount
of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Company to or for the benefit of Executive as soon as
administratively practicable following the date upon which the amount of the
Underpayment is determined by the Accounting Firm (with the determination of the
date of such payment made by the Company at its sole discretion), but in any
event, no later than the Required Gross-Up Payment Date.

 

6



 

5.3 The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of any Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten (10) business days after the Executive is
informed in writing of such claim and shall apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid. The
Executive shall not pay such claim prior to the expiration of the thirty (30)
day period following the date on which it gives such notice to the Company (or
such shorter period ending on the date that any payment of taxes with respect to
such claim is due). If the Company notifies the Executive in writing prior to
the expiration of such period that it desires to contest such claim, the
Executive shall (i) give the Company any information reasonably requested by the
Company relating to such claim, (ii) take such action in connection with
contesting such claim as the Company shall reasonably request in writing from
time to time, including, without limitation, accepting legal representation with
respect to such claim by an attorney reasonably selected by the Company,
(iii) cooperate with the Company in good faith in order to effectively contest
such claim and (iv) permit the Company to participate in any proceedings
relating to such claim; provided, however, that the Company shall bear and pay
directly all costs and expenses (including additional interest and penalties)
incurred in connection with such contest. Without limitation on the foregoing
provisions of this Section 5.3, the Company shall control all proceedings taken
in connection with such contest and, at its sole option, may pursue or forego
any and all administrative appeals, proceedings, hearings and conferences with
the taxing authority in respect of such claim and may, at its sole option,
either direct the Executive to pay the tax claimed and sue for a refund or
contest the claim in any permissible manner, and the Executive agrees to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided, further, that if the Executive is required to
extend the statute of limitations to enable the Company to contest such claim,
the Executive may limit this extension solely to such contested amount. The
Company’s control of the contest shall be limited to issues with respect to
which a Gross-Up Payment would be payable hereunder and the Participant shall be
entitled to settle or contest, as the case may be, any other issue raised by the
Internal Revenue Service or any other taxing authority.

 

5.4 If, after the receipt by the Executive of an amount paid or advanced by the
Company pursuant to this Section 5, the Executive becomes entitled to receive
any refund with respect to a Gross-Up Payment, the Executive shall promptly pay
to the Company the amount of such refund received (together with any interest
paid or credited thereon after taxes applicable thereto).

 

 

6.      OTHER DUTIES OF THE EXECUTIVE

 

6.1      The Executive shall devote substantially all of his working time to the
business of the Company and during the Term shall not take, directly or
indirectly, an active role in any other business without the prior written
consent of the Company; but except as provided in Section 6.3, this Section
shall not prevent the Executive from serving as a director of other entities not
affiliated with the Company, from making real estate or other investments of a
passive nature or from

 

7



participating in the activities of a charitable organization where such
participation does not adversely affect the Executive's ability to perform his
duties under this Agreement.

 

6.2      The Executive will, upon reasonable notice, during or after the Term of
this Employment Agreement, furnish information as may be in his possession and
cooperate with the Company as may reasonably be requested in connection with any
claims or legal actions in which the Company is or may become a party. The
Executive shall receive reasonable compensation for the time expended by him
pursuant to this Section 6.2 after the Term.

 

6.3      The Executive acknowledges that certain information pertaining to the
business and operations of the Company such as strategic plans, product
development, financial costs, pricing terms, sales data or new or developing
business opportunities (“Confidential Information”), is confidential and is a
unique and valuable asset of the Company. Access to and knowledge of this
Confidential Information are essential to the performance of the Executive's
duties under this Agreement. The Executive will not during the term of this
Agreement or following termination of his employment except to the extent
reasonably necessary in the performance of his duties under this Agreement, give
to any person, firm, association, corporation or governmental agency any
Confidential Information except as required by law. The Executive will not make
use of this Confidential Information for his own purposes or for the benefit of
any person or organization other than the Company. The Executive will also use
his best efforts to prevent the disclosure of this Confidential Information by
others. All records, memoranda, etc. relating to the business of the Company
whether made by the Executive or otherwise coming into his possession will
remain the property of the Company.

 

6.4      The Executive will not Compete with the Company (as hereinafter
defined) at any time while he is employed by the Company. Except after a Change
in Control or after non-renewal under Section 1.1, in the event of Termination
Without Cause or Constructive Termination pursuant to Section 4.1, the Executive
will not Compete with the Company for a period of two (2) years from the date of
such termination. In the event of a termination after a Change in Control that
gives rise to payments to Executive under Section 4.2, the Executive will not
Compete with the Company for one (1) year from the date of termination. In the
event of a Voluntary Termination in which the Executive only receives payment as
defined under Section 4.3, or which follows a Company non-extension notice under
Section 1.1, there will be no restriction on the Executive's right to Compete
with the Company after the date his employment terminates. For the purposes of
this Section 6.4, the term “Compete with the Company” means action by the
Executive, direct or indirect, either as an officer, director, stockholder,
owner, partner, employee or in any other capacity, resulting in the Executive
having any legal or equitable ownership or other financial or non-financial
interest in or employment with, any HMO, managed care or health insurance
business within a fifty (50) mile radius of any location where the Company or
any subsidiary or affiliate of the Company conducts such business at the date of
a termination of the Executive's employment; provided, however, that the term
“Compete with the Company” shall not preclude the Executive, in the event of
Termination under Section 4.1 or 4.2, from providing legal services or advice to
an HMO, managed care or health insurance business in connection with engaging in
the private practice of law, to the extent that such representation is not
adverse to the interests of the Company, and shall not include ownership
(without any more extensive relationship) of a less than a five percent (5%)
interest in

 

8



any publicly-held corporation or other business entity. The Executive
acknowledges that the covenants contained herein are reasonable as to geographic
and temporal scope. The Executive acknowledges that his breach or threatened or
attempted breach of any provision of Section 6.4 may cause irreparable harm to
the Company not compensable in monetary damages and that the Company may be
entitled, in addition to all other applicable remedies, to a temporary and
permanent injunction and a decree for specific performance of the terms of
Section 6.4.

 

7.      INDEMNIFICATION OF EXECUTIVE

 

7.1      The Company shall indemnify the Executive and shall reimburse the
Executive's expenses under the circumstances described, and to the maximum
extent provided under the mandatory and the permissive indemnification and
expense reimbursement provisions of Delaware law. The provisions of this Section
7.1 shall continue in full force and effect after Executive ceases to serve as
an officer, director, employee or in any other capacity with the Company or any
of its affiliates, and shall inure to the benefit of his heirs, executors or
administrators.

 

8.      MISCELLANEOUS

 

8.1      This Agreement contains the entire understanding between the Company
and the Executive with respect to the subject matter and supersedes any prior
employment or severance agreements between the Company and its affiliates, and
the Executive.

 

8.2      This Agreement may not be modified or amended except in writing signed
by the parties. No term or condition of this Employment Agreement will be deemed
to have been waived except in writing by the party charged with waiver. A waiver
shall operate only as to specific a term or condition waived and will not
constitute a waiver for the future or act on anything other than that which is
specifically waived.

 

8.3 This Agreement shall be deemed to conform to all requirements of the
Securities and Exchange Act of 1934, as amended, and all requirements of the
Internal Revenue Code of 1986, as amended, including but not limited to Sections
280G and 409A of the Code. It is intended that (i) each payment or installment
of payments provided under this Agreement is a separate “payment” for purposes
of Section 409A of the Code and (ii) that the payments satisfy, to the greatest
extent possible, the exemptions from the application of Section 409A of the
Code, including those provided under Treasury Regulations 1.409A-1(b)(4)
(regarding short-term deferrals), 1.409A-1(b)(9)(iii) (regarding the two-times,
two year exception), and 1.409A-1(b)(9)(v) (regarding reimbursements and other
separation pay). Notwithstanding anything to the contrary in this Plan, if the
Company determines (i) that on the date of the Executive’s “separation from
service” (as such term is defined under Treasury Regulation 1.409A-1(h)) or at
such other time that the Company determines to be relevant, the Executive is a
“specified employee” (as such term is defined under Treasury Regulation
1.409A-1(i)(1)) of the Company and (ii) that any payments to be provided to the
Executive pursuant to this Agreement are or may become subject to the additional
tax under Section 409A(a)(1)(B) of the Code or any other taxes or penalties
imposed under Section 409A of the Code (the “Section 409A Taxes”) if provided at
the time otherwise required under this Agreement, then such payments shall be
delayed until the date that is six (6) months after the date of

 

9



the Executive’s separation from service with the Company, or such shorter period
that, as determined by the Company, is sufficient to avoid the imposition of
Section 409A Taxes.Any payments delayed pursuant to this Section 8.3 shall be
made in a lump sum on the first day of the seventh month following the
Executive’s separation from service, or such earlier date that, as determined by
the Company, is sufficient to avoid the imposition of any Section 409A Taxes.

 

8.4 Should any part of this Agreement be declared invalid for any reason, such
invalidity shall not affect the validity of any remaining portion hereof and
such remaining portion shall continue in full force and effect as if this
Employment Agreement had been originally executed without including the invalid
part. Should any covenant of this Employment Agreement be unenforceable because
of its geographic scope or term, its geographic scope or term shall be modified
to such extent as may be necessary to render such covenant enforceable.

 

8.5 Titles and captions in no way define, limit, extend or describe the scope of
this Agreement nor the intent of any provision thereof.

 

8.6 This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

8.7 This Employment Agreement has been executed and delivered in the State of
Maryland and its validity, interpretation, performance and enforcement shall be
governed by the laws of that state. Any dispute among the parties hereto shall
be settled by arbitration in Bethesda, Maryland, in accordance with the rules
then obtaining of the American Arbitration Association and judgment upon the
award rendered may be entered in any court having jurisdiction thereof. All
provisions hereof are for the protection and are intended to be for the benefit
of the parties hereto and enforceable directly by the binding upon each party.
Each party hereto agrees that the remedy at law of the other for any actual or
threatened breach of this Employment Agreement would be inadequate and that the
other party shall be entitled to specific performance hereof or injunctive
relief or both, by temporary or permanent injunction or such other appropriate
judicial remedy, writ or orders as may be decided by a court of competent
jurisdiction in addition to any damages which the complaining party may be
legally entitled to recover.

 

8.8 All notices, requests, consents and other communications hereunder shall be
in writing and shall be deemed to have been made when delivered or mailed
first-class postage prepaid by registered mail, return receipt requested, or
when delivered if by hand, overnight delivery service or confirmed facsimile
transmission to the following:

 

(i)         If to the Company, at 6705 Rockledge Drive, Suite 900, Bethesda,
Maryland, 20817, Attention: Chairman of the Compensation Committee, or at such
other address as may have been furnished to the Executive by the Company in
writing; or

 

(ii)        If to the Executive, at 6705 Rockledge Drive, Suite 900, Bethesda,
Maryland, 20817, or to the Executive’s primary home address on record with the
company, or such other address as may have been furnished to the Company by the
Executive in writing.

 

10



8.9 This Employment Agreement shall be binding on the parties' successors, heirs
and assigns.

 

8.10 The terms of this Employment Agreement were developed consistent with
current applicable tax laws and regulations. In the event there are any future
changes to these laws and regulations affecting the terms of this Agreement and,
as a result, either party hereunder is adversely impacted, both parties agree to
cooperate to protect the current interests of each to the maximum extent
possible.

 

IN WITNESS WHEREOF, the undersigned have executed this Employment Agreement as
of the date first above written.

 

COVENTRY HEALTH CARE, INC.

EXECUTIVE:

 

By: /s/ Dale B. Wolf

/s/ Thomas C. Zielinski

 

Dale B. Wolf, CEO

Thomas C. Zielinski

 

 

 

11

 

 